Case 2:19-cv-01546-SJF-AKT Document 87 Filed 04/29/20 Page 1 of 1 PageID #: 588
                                    COUNTY OF SUFFOLK




                                         STEVEN BELLONE
                                    SUFFOLK COUNTY EXECUTIVE
DENNIS M. COHEN                                                     DEPARTMENT OF LAW
ACTING COUNTY ATTORNEY




April 29, 2020

Richard Young, Esq.
Young & Young, LLP
863 Islip Avenue
Central Islip, New York 11722

William D. Wexler, Esq.
816 Deer Park Avenue
North Babylon, NY 11703


Re:     Nin v. County of Suffolk, et al.
        19-cv-1546(SJF)(AKT)


Dear Counsellors:

Enclosed please find the following documents for service upon your office:

1.      Notice of Motion Pursuant to Rule 12(c);

2.      County Defendants’ Memorandum of Law In Support of Motion Pursuant to Rule
        12(C) for Judgment on the Pleadings

Very truly yours,

Dennis M. Cohen
Acting County Attorney

/s/ Arlene S. Zwilling
By: Arlene S. Zwilling
    Assistant County Attorney

Encl.



LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099   ♦        TELECOPIER (631) 853-5169
